DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-27 are pending.Claims 12-27 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-11 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the prior rejection of Claims 1, 2, and 4 as having been anticipated by the teachings of Hu have been fully considered and, in view of the amendments introducing elements not taught by Hu, are persuasive.  The rejection of Claims 1, 2, and 4 as having been anticipated by Hu has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Tangutoori (U.S. PGPub. 2016/0206615), in view of Alagpulinsa (David Alagpulinsa, et al, Dinaciclib, a CDK Inhibitor, Impairs Homologous Recombination and Sensitizes Multiple Myeloma Cells to PARP Inhibition, 124 Blood 479 (2014)), Shen (Yuqiao Shen, et al, Trapping Poly(ADP-Ribose) Polymerase, 353 J Pharmacol. Exp. Ther. 446 (2015), Danhier (Fabienne Danhier, et al, Active and Passive Tumor Targeting of a Novel Poorly Soluble Cyclin Dependent Kinase Inhibitor, JNJ-7706621, 392 Intl. J Pharmaceut. 20 (2010)), and Beletsi (A Beletsi, et al, Biodistribution Properties of Nanoparticles Based on Mixtures of PLGA with PLGA-PEG Diblock Copolymers, 298 Intl. J Pharmaceu. 233 (2005)).
Applicants claims are directed to compositions which combine a first nanoparticulate composition with a second nanoparticulate composition where the compositions each possess a zeta potential falling within certain limitations, and which are “configured for coordinated delivery” when administered to a subject.  Applicants claims do not specify the manner in which the delivery is to be “coordinated,” so any configuration of delivery of agents from the first and second nanoparticles will be construed as sufficient to provide for the “coordinated” delivery which the language of the claims encompass.  Claims 2, 3, and 6-8 place further limitations on the type and nature of the nanoparticulates encompassed by each of the first and second populations.  Claims 4 and 5 specify the composition is either a liquid or solid biodegradable polymer matrix, respectively, containing the nanoparticles.  Claim 9 recites a list of active agents includable in the nanoparticle populations.  Claim 10 recites a number of outcomes the nanoparticulate compositions are to achieve when administered, and Claim 11 specifies the relative amounts of each of the first and second nanoparticulates to be present in the composition.  Applicants election of dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle as the species representative of the first and second nanoparticulate, respectively, is considered sufficient to address the various properties and functional considerations set forth by the instant claims.  A patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").
Tangutoori describes nanoparticles useful for the delivery of PARP inhibitors.  (Abs.).  Suitable PARP inhibitors described by Tangutoori for inclusion in such nanoparticles include “BMN 673,” a synonym for the instantly elected talazoparib.  [0031].  The nanoparticles of Tangutoori are lipid vesicles having a size within the range of about 50-200nm, overlapping and therefore rendering obvious the limitations of Claim 6, bearing a net positive charge to promote the uptake of vesicles into cells.  [0022], see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  A particularly useful lipid vesicle combines each of the instantly elected DPPC, DOTAP, cholesterol, and DSPE-PEG2000 in ratios of about 1-8 moles DPPC, 0.05-1 moles DOTAP, 0.5-2 moles cholesterol, and 0.1-5 moles DSPR-PEG2000.  [0023].  While these ranges do not quite overlap the 65:29:2:4 ration applicants have elected as representative of the second nanoparticle of the instant composition, Tangutoori does indicate that any of a variety of lipid compositions can be used to provide such a formulation.  Id.  In view of this invitation, arriving at the instantly elected ratio appears to be little more than the result of optimization through little more than the routine experimentation of a skilled artisan, and obvious thereby.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Tangutoori indicates that the composition can be prepared for any type of parenteral administration, including intravenous injection, suggesting the liquid suspension of instant claim 4.  [0032].  An alternative formulation described by Tangutoori is a biodegradable polymer matrix within which the nanoparticles are embedded.  [0007].
Tangutoori does not describe combining the talazoparib lipid nanovesicles with a second population of drug-containing nanoparticles.
Alagpulinsa indicates that the CDK inhibitor dinaciclib sensitizes cancer cells to PARP inhibition using the PARP inhibitor veliparib, improving cancer treatment outcomes by combining CDK inhibitors with PARP inhibitors. 
Shen indicates that the PARP inhibitor talazoparib (BMN 673), described as “the most potent PARP trapper studied to date,”  is far more cytotoxic than the PARP inhibitor veliparib, which Shen indicates correlates to an expectation of increased clinical efficacy.  (Pg. 448).  Combined with the teachings of Alagpulinsa, the skilled artisan is left with the suggestion that combining talazoparib with the CDK inhibitor dinaciclib would be even more potent a chemotherapeutic combination than that of the combination of dinaciclib and veliparib.
None of Tangutoori, Alagpulinsa, nor Shen describe formulating the CDK inhibitor as a PLGA/mPEG-PLGA nanoparticle.
Danhier indicates that CDK inhibitors as a class are poorly soluble in aqueous media.  (pg. 20).  Encapsulation of poorly soluble CDK inhibitors in PEGylated PLGA nanoparticles can passively target delivery of agents so encapsulated to tumor tissues.  (pg. 21).  Pegylated PLGA nanoparticles having a diameter of around 125 nanometers loaded with CDK inhibitors demonstrate significant delay in tumor growth.  (Pg. 26-27).  
Beletsi indicates that nanoparticles which combine PLGA and PLGA-PEG copolymers demonstrate increased residence time in circulation compared to conventional PLGA nanoparticles.  (Pg. 239-471).  On this basis, it would have been prima facie obvious to have formulated poorly soluble drugs such as CDK inhibitors in nanoparticles of around 100 nm employing combinations of PLGA and mPEG-PLGA polymers owing to the fact that PLGA nanoparticles are known to improve the bioavailability of poorly soluble CDK inhibitors, and the use of combinations of PLGA and mPEG-PLGA are known to increase the circulation residence time of PLGA nanoparticles so modified.
Because Alagpulinsa and Shen teach that combinations of CDK inhibitors and PARP inhibitors are expected to demonstrate improvements in the treatment of cancer, and each of the liquid or matrix liposomal PARP inhibitor compositions suggested by Tangutoori and the PLGA nanoparticle CDK inhibitors suggested by the combined teachings of Danhier and Beletsi improve the bioavailability of poorly soluble CDK inhibitors, it would have been prima facie obvious to combine a PLGA nanoparticle CDK inhibitor with a liquid or biodegradable matrix DPPC, DOTAP, cholesterol, and DSPE-PEG2000 liposomal nanoparticle PARP inhibitor to provide a composition for the treatment of cancer.  While the art does not specify relative amounts of each of the nanoparticles to be incorporated into such compositions as are set forth by instant Claim 11, the art does suggest that each nanoparticle formulation, both alone and in combination, would be effective anticancer agents.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by the art of record.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
Applicants argue that the art relied upon by the examiner fails to “teach or suggest a single pharmaceutical formulation comprising two different nanoparticular delivery vehicles each containing a different agent.”  This is unpersuasive because Alagpulinsa and Shen teach that combinations of CDK inhibitors and PARP inhibitors are expected to demonstrate improvements in the treatment of cancer, and each of the liquid or matrix liposomal PARP inhibitor compositions suggested by Tangutoori and the PLGA nanoparticle CDK inhibitors suggested by the combined teachings of Danhier and Beletsi improve the bioavailability of poorly soluble CDK inhibitors, it would have been prima facie obvious to combine a PLGA nanoparticle CDK inhibitor with a liquid or biodegradable matrix DPPC, DOTAP, cholesterol, and DSPE-PEG2000 liposomal nanoparticle PARP inhibitor to provide a composition for the treatment of cancer.  
Applicants argue that none of the references relied upon teach that the compositions are configured for coordinated delivery of the first and second agent and that because the art fails to describe the compositions claimed using the functional language applicants employ to describe the arrangement of chemicals representing the composition claimed, the art cannot address the limitations of the invention claimed.  This is unpersuasive because choosing to define an element functionally, i.e., by what it does, as applicants here have done, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  As the Examiner pointed out when both making the initial restriction requirement as well as the initial prima facie finding of obviousness, Applicants election of dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle as the species representative of the first and second nanoparticulate, respectively, is considered sufficient to address the various zeta potential properties and functional considerations set forth by the instant claims.  Here, while the art does not describe the arrangement of dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle employing the “coordinated delivery” functional language applicants have elected to use in describing the elected combination of dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle, the art nevertheless provides the skilled artisan a rationale for combining dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle.  Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Here, applicants’ various assertions of properties or benefits embodiments of compositions falling within the metes and bounds of the functional language of the claims may provide are unsupported by objective evidence, and therefore represent ineffective attorney argument where evidence is required.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (indicating that arguments of counsel cannot take the place of evidence in the record).
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613